Case 2:20-cv-02248-SHL-cgc Document 31 Filed 09/08/20 Pageiofi PagelD 161

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TENNESSEE

MEDIATION CERTIFICATION

 

| Case number: Case title:

eee TONES v. AZ Dabares: fA Subibysne,
| Plaintiff counse
ROBERT E ZOM, £52.

Presiding Judge: Mediator:

OS Lean ALC S. PkLSitR
y, LL <. AAR , in accordance with the Court’s Plan for Alternative

Dispute Resolution, 5.11(b), hereby certify that I conducted mediation proceedings in
the above-styled case on q ¢/20

 

 

 

 

 

 

 

 

As a result of that mediation held on Whlo2o

C] The case has settled in whole.
(_] Case settled prior to scheduling first mediation session.

[]Parties have agreed that will prepare
settlement agreement and stipulation for dismissal to be filed with the Court.

 

ra The case has not settled.

[_] Mediation will continue on

 

The parties may schedule another session at a later date.

(_] Mediation is complete. The case will proceed toward trial pursuant to the
Court’s scheduling order.

 

Certificate of Service

I hereby certify that a true and correct copy of the foregoing pleading has been served
via the Court’s Electronic Case Filing system to the following:

 

|

 

Date Electronic signature of Mediator:

4/3/36 , Ctl, Lee

 

 

 

 

 
